Case 1:17-cv-02041-RJL Document 155-3 Filed 07/02/21 Page 1 of 8




                Exhibit B
Case 1:17-cv-02041-RJL Document 155-3 Filed 07/02/21 Page 2 of 8


                                                                                        1
                         UNCLASSIFIED, COMM]TTEE SENSITIVE




       EXECUTIVE SESSlON

       PERIVIANENT SELECT COMMITTEE ON INTELLIGENCE

       U.S. HOUSE OF REPRESENTATIVES

       WASHINGTON, D.C.




             INTERVIEW   OF:     MARC ELIAS




                             Wednesday, December 13, 2A17

                                     Washington, D.C.




             The interview in the above matter was held in Room HVC-304, the Capitol,

       commencing at 2:07 p.m.

             Present: Representatives Ros-Lehtinen, Wenstrup, Gowdy, Schiff, Himes,


                        UNCLASSIFTED, COMMITTEE SENSfTIVE

    PROPERTY OF THE LINITED STATES HOUSE OF REPRESENTATIVES
Case 1:17-cv-02041-RJL Document 155-3 Filed 07/02/21 Page 3 of 8


                                                                   2
                       UNCLASSIFIED, COMMITTEE SENSITIVE


     Carson, Speier, Quigley, Swalwell, Castro, and Heck




                        UNCLASSfFIED, COMMITTEE SENS]TIVE

   PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:17-cv-02041-RJL Document 155-3 Filed 07/02/21 Page 4 of 8


                                                                   3
                         UNCLASSIFIED, COMMITTEE SENSITIVE




       Appearances:




       For the PERMANENT SELECT COMMITTEE ON TNTELLTGENCE:




       For MARC ELIAS:



       KATHRYN H. RUEMMLER, ESQ.

       555 ELEVENTH STREET, N.W., SUITE lOOO

       WASHINGTON, DC     2OOO4-1   304



       NICHOLAS MCQUAID, ESQ.

       885 TH|RD AVENUE (AT 53RD STREET)

       NEW YORK, NY 10022-4834




                         UNCLASSIFIED, COMMITTEE SENS]TIVE

    PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
Case 1:17-cv-02041-RJL Document 155-3 Filed 07/02/21 Page 5 of 8


                                                                                            4
                           UNCLASSIFIED, COMMITTEE SENSITIVE




                              Good afternoon   all.   Thanks very much. Sorry for the

     delay. This is a transcribed interview of Marc Elias.
            Thanks for being with us todaY.

            Forthe record, t"rII                         counselforthe House Permanent

     Select Committee on lntelligence, for the majority      here. Also present are other
     members and staff present who witl identify themselves during the course of the

     proceedings.

            Before we begin, ljust wanted to state a few things for the record.

            The questioning will be conducted by members and         staff.   During the

     course of this interview members and staff may ask questions during their allotted

     time period. Some questions may seem basic, but that is because we need to

     clearly establish facts and underStand the situation.
            please do not assume we know any facts you have previously disclosed as

     part of any other investigation or review.

            This interview will be conducted at the unclassified level.

            During the course of this interview, we will take any breaks that you desire.

     But we do ask that you give complete and fulsome replies to all questions based

     on your best recollections.

            lf a question is unclear or you're uncertain in your response, please let us

      know. And if you do not know the answer to a question or can't remember, simply
      say so.

            You are entitled to have counsel present for you during this interview, and     I




      see that you've brought them with you today.

                At this time, if counsel could please state their names for the record.


                            UNCLASS]FTED, COMMITTEE SENS]TIVE

   PROPERTY OF THE TINITED STATES HOUSE OF REPRESENTATIVES
Case 1:17-cv-02041-RJL Document 155-3 Filed 07/02/21 Page 6 of 8


                                                                                                5
                           UNCLASSIFIED, COMMITTEE SENSITIVE


               For being with us today.

               MS. RUEMMLER: Kathryn Ruemuller, from Lathan and Watkins, on behalf

       of the witness.

              MR. MCQUAID: And Nick McQuaid. I'm from Lathan and watkins, arso

       on behalf of the witness.

                             Thank you

              The interview will be transcribed. There is a reporter making a record of

       these proceedings so we can easily consult a written compilation of your answers.

              Because the reporter cannot record gestures, we ask that you answer all

       questions verbally. lf you forget to do this, you might be reminded to do    so.   you

       may also be asked to spell certain terms or unusual phrases.

              Consistent with the committee's rules of procedure, you and your counsel,

       upon request, will have an opportunity to inspect the transcript of this interview in

       order to determine whether your answers were correctly transcribed

              The transcript will remain in the committee's custody. And the committee

       also reserves also the right to request your return for additional questions should

       the need arise.

              The process for the interview will be as follows. The majority will be given

       45 minutes to ask questions, then minority will be given 45 minutes to ask
       questions, after which time the majority will be given 15 minutes to ask questions

       and the minority will be given 15 minutes to ask questions. These 1s-minute

       rounds will continue until both sides have completed their questioning.

              These time limits will be adhered to by all sides. Time will be kept for each

       portion of the interview with warnings given at the 5- and 1-minute mark,

       respectively.


                          UNCLASS]FIED, COMMTTTEE SENSITIVE

    PROPERTY OF THE LINITED STATES HOUSE OF REPRESENTATIVES
Case 1:17-cv-02041-RJL Document 155-3 Filed 07/02/21 Page 7 of 8


                                                                                                  6
                          UNCLASSIFfED, COMMITTEE SENSITIVE


             To ensure confidentiality, we ask that you do not discuss the interview with

     anyone other than your attorneYs.
             you're reminded that it is unlawfulto deliberately provide false information

     to Members of Congress or staff.

             And lastly, the record will reflect that you are voluntarily participating in this

     interview, which will be under oath.

             Mr. Elias, could raise your right hand to be sworn?

             Do you swear or affirm that the testimony you are about to give will be the

     truth, the whole truth, and nothing but the truth?

             MR. ELIAS: ldo.

                             Thank you very much. Just a reminder, make sure the

     microphone is on at alltimes.

             MR. ELIAS: I have it on

                             Thanks very much

             Mr. Chairman, Mr. Gowdy, over to you for any opening remarks'

             MR. GOWDY: I have none.

                             Over to you for any oPening remarks

             MR. SCHIFF: lwelcome you to the committee and appreciate you being

      here

              MR. ELIAS: I'm happy to be here.

              MS. RUEMMLER: And I do have a few if you don't           mind,I
                              Please

              MS. RUEMMLER: There are a couple of things that I wanted to state for

      the record before we Start, given that Mr. Elias is an attorney and as we

      understand it is here in his capacity as an attorney in connection with work that he


                           UNCLASSIFIED, COMMITTEE SENSITIVE

   PROPERTY OF THE T]NITED STATES HOUSE OF REPRESENTATIVES
Case 1:17-cv-02041-RJL Document 155-3 Filed 07/02/21 Page 8 of 8


                                                                                                         48
                            UNCLASS]FIED, COMMITTEE SENSITIVE


      between governments and transition -- or not transitions, but, you know,

      campaigns pre-transition. But with respect to this, the stuff I know about and was

      responsible for, I'm confident that there -- that Christopher Steele and the -- or any

      Russians he was dealing with had no dealings with the Clinton campaign or the

      DNC.

             IUR.    HIMES: Okay. Thank you. I note that you left out Fusion and Orbis.
             MR. ELIAS: Oh,       Orbis.    I assume that Orbis is Christopher Steele, but           I



      don't know that.

             MR. HIMES: Okay.

             MR. ELIAS: That's based on by what I read in             - what I read in the press.
      lsn't Orbis the same as -- isn't that his       -
             MR. HIMES: I think it's his organization, yes.

             MR. ELIAS: Okay,        yes.   So I put that in the same bucket.

             MR. HIMES: Okay.

             MR. ELIAS: With respect to Fusion, it is          - it is :   it is possible -- it's more

      than possible. I think there may have been instances in which people in

      the -- associated with the campaign or the DNC had relationships with or

      othenruise had interaction with Fusion around, you know -- but not around the -- not

      around Christopher Steele issues.

             MR. HIMES: So you weren't the sole gatekeeper between people at the

      DNC, the Clinton campaign       -
             MR. ELIAS: I was the         sole.   I   was the -- I was the gatekeeper. But there

      were -- but there were instances in which there were some interactions othenryise.

      But that   -   but I was the gatekeeper.

             MR. HIMES: Okay. Are these interactions that would be covered under


                             UNCLASSIFIED, COMMITTEE SENSITIVE

   PROPERTY OF THE UNITED STATES HOUSE OF REPRESENTATIVES
